[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED DECISION
The Court amends its September 9, 1994 decision with respect to the last sentence of the first paragraph on page 8. Said sentence should read as follows:
    Taking into account that ocean front property may erode or accrete, this Court finds, based on the competent evidence before it, that the lot measured 17,378 square feet at the time of condemnation.
Further, the last paragraph on page should read as follows:
        For the reasons hereinabove set forth, this Court finds that the fair market value of petitioner's property as of February 22, 1989 was $816,766. This fair market value is based on a lot size of 17,378 square feet at a price of $47.00 per square foot. The fair market value of the property must be reduced by $70,000 to account for the private right of way over the property. Accordingly, this Court awards petitioner $746,766 minus the $500,405 DEM has paid petitioner for the property.
Counsel shall prepare an appropriate final amended order for entry reflecting the Court's original rulings and this amendment thereto.